DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/2/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.
Claims 11-25 are under consideration in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 19, the term “lower overall concentration of collagen than wild type ECM” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the specification teaches that composition of ECM components vary depending upon anatomical original and species of origin ([0062]).  Further, the specification does not specify which species and anatomical origin ECM is consider the wild-type ECM point of reference for determining lower overall concentration of collagen.  As such, the metes and bounds of “lower overall concentration of collagen than wild type ECM” are not apparent.  For art purposes, Examiner will interpret this phrase as any concentration of collagen because it has no specific point of reference for comparison.
In claim 20, the term “a higher concentration of at least one selected from collagen 4 and the alpha 1 chain of collagen 6, as compared to wild type ECM” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim Interpretation
Regarding the term “extracellular matrix” or “ECM”, the specification states the following (citations from PreGrant Publication):
[0061] The terms "extracellular matrix" or "ECM" refer to proteins that are secreted by cells and assembled in a three dimensional manner to provide structural support for cells.[0062] Generally, extracellular matrix comprises proteins such as collagens (e.g. type I, III, IV, and V collagens), vitronectin, fibronectin, laminin, thrombospondin, entactin, and nidogen; and glycosaminoglycans and proteoglycans. However, it is noted that the extracellular matrix can vary in composition, and structural assembly, depending on its anatomic origin. In some instances, ECMs include an isolated basement membrane 
	Thus, the specification broadly defines “ECM” as protein assembled in a three dimensional manner to provide structural support for cells.  Paragraph [0061] states that the proteins are produced by cells.  However, the instant claims are drawn ECM product.  As such, the breadth of the claims do not exclude ECM comprising of a synthetic form of ECM protein identical in structure and function.  Further, paragraph [0062] states that the composition may vary.  As such, the ECM composition is not required to identical to one found in vivo.  Thus, the breadth of the claims encompasses a matrix that can serve as an ECM (i.e. assembled 3D structure comprises one or more ECM proteins capable of providing structural support for cells). 
	Regarding the term “decellularized” as it pertains to ECM, the specification does not provide any type of definition.  Thus, the term must be given its ordinary, art-recognized meaning.  One of ordinary skill in the art would understand that decellularized as it described an ECM means that the ECM was processed to remove 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1) Claim(s) 11-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipates by Levy (US 6,333,194 B1 Pub date:12/25/2001; effectively files 1/19/2000).
Regarding claim 11, Levy discloses a collagen hydrogel matrix and a collagen-alginate hydrogel matrix (p. 4,  lines 13-31; p. 7, lines 46-51).  These disclosure expressly encompass the limitations of a composition comprising a decellularized ECM lacking thrombospondin-2 (TSP-2 null ECM).
Regarding claim 12, Levy disclose the composition is a hydrogel composition as discussed above.

Regarding claim 14, Levy discloses that the collagen hydrogel ECM can be derived from bovine collagen (col 4, lines 22-23).  Thus, Levy discloses that the TSP-2 null ECM is derived from a mammal.
Regarding claim 15, Levy’s disclosure of a biodegradable collagen hydrogel ECM described above encompass the limitation of a being derived from at least one material selected from the group consisting of a primary matrix-producing cell, a fibroblast, an osteoblast, and a smooth muscle because collagen is made by all of these cell species and is not structurally different from any other source of collagen.
Regarding claim 16, Levy’s disclosure of a collagen hydrogel ECM encompasses the limitations of the decellularized TSP-2-mull ECM derived from cells or tissue having a full or partial knock-out of the TSP-2 gene.  The claim does not specify the manner in which the ECM is “derived”.  In this case, “derived” can broadly mean isolating collagen from a mammal or bovine animal whose genome comprises a TSP-2 gene knockout.  The collagen taken from such a mammal or bovine animal is identical to the collagen taken from the animal source disclosed in Levy.  As such, Levy’s collagen hydrogel matrix discloses the limitations of claim 16, given its broadest reasonable interpretation.

Regarding claim 18, Levy’s discloses a decellularized ECM as discussed above.
Regarding claim 19, Levy’s discloses a collagen hydrogel matrix that is completely or partially made of collagen. Thus, Levy’s discloses the limitations of claim 19.
In conclusion, the prior art of Levy anticipates the claims because it expressly discloses all of the limitations of the claims.

(2)  Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Benny (US 2017/0182221 A1 pub date:6/28/2017; effectively filed:5/5/2014).
Regarding claim 21, Benny discloses producing a scaffold comprising a hydrogel that is enriched in extracellular matrix (ECM) components. In accordance with the invention, the method comprises preparing an enriched extracellular matrix by culturing epithelial cells, stromal cells, or a combination thereof ([0065]).  Thus, Benny expressly discloses a composition comprising a CDM hydrogel as claimed.
Regarding claim 22, Benny discloses step (a) of the product by process as discussed above.  Benny further discloses the method can additionally comprise the step of decellularizing the hydrogel scaffold after it has been enriched in ECM, e.g., using a method or technique described herein (e.g., cell lysis). See [0065].  Thus Benny 
Regarding claim 23, Benny discloses that the ECM producing cells can be dermal fibroblast cells or dermal mesenchymal stem cells ([0036] and [0037]).  Thus Benny expressly discloses the limitations of claim 23.
Regarding claim 24, Benny does not expressly disclose that the CDM hydrogel was derived from a genetically modified cell line.  However, the breadth of the claims source cell encompasses a cell that comprises any genetic modification, including dermal fibroblast or dermal MSC comprising a genetic modification that has not impact on the cells ECM deposition and structure.  As such, the CDM hydrogel from these cells would be structurally and functionally the same as that disclosed by Benny.  Thus, Benny discloses a structurally and functionally identical product to that of claim 24.
Regarding claim 25, Benny does not disclose that the CDM hydrogel is derived from a TSP-2 knockout cell line.  However, the claim does not specify the genetic construct or means by which this TSP-2 is knockout.  Thus, the breadth of this claim encompasses a TSP-2 conditional knockout cell line.  Further, the claim does not specify that the knockout cell line does not express TSP-2 during ECM production by the cell.  As such, the breadth of the claim includes embodiments the ECM produced by the cell is produced while the TSP-2 is being expressed in the conditional knockout.  Thus, the ECM product would be identical to that disclosed by Benny.  Therefore, 

(3)  Claim(s) 11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kristofik (Kristofik et al.  Biomaterial 141:63-73, October 2017; first available online June 6, 2017; of record in IDS and ISR).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 11, Kristofik discloses a TSP2 KO ECM (abstract).  
Regarding claim 14, Kristofik discloses the ECM is derived from a mouse (section 2.3  on page 64).
Regarding claim 15, Kristofik discloses that the ECM was produced in vitro from dermal fibroblast isolated from a TPS2 KO mouse (p. 64, section 2.3).

Regarding claim 17, Kristofik discloses a KO mouse disclosed to have been made by a different process.  However, the end product is identical to that made using CRISPR or iRNA.  Thus Kristofik discloses the product of this claim.
Regarding claim 18, Kristofik discloses the ECM as discussed above.
Regarding claim 19 and 20, Kristofik discloses an ECM produced from cell identical to the cells disclosed in the specification.  Thus inherently the structure of the ECM had to be the same. 
In conclusion, the prior art of Kristofik anticipates the claims because it expressly or inherently discloses all of the structurally limitations of the claims.

(4) Claim(s) 11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calabro (Calabro et al.  Angiogenesis 17(1):291-292.  Abstract presented at meeting Oct 2013).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
Regarding claim 11, Calabro discloses decellularized TSP2-null ECM (abstract).
Regarding claim 15, Calabro discloses is was deposited by dermal fibroblasts (abstract).
Regarding claim 16, Calabro describes it as null, meaning fully knockout (abstract).
Regarding claim 17, Calabro does not disclose the means by which the TSP2 null ECM is made.  However, the end product is the same.  As such, Calabro discloses the ECM product.
Regarding claim 18, Calabro discloses a WT ECM, thus discloses the limitations of claim 18.
Regarding claim 19, Calabro disclose the presence of irregular collagen fibrils, thus disclosing the limitations of the claim.
In conclusion, the prior art of Calabro anticipates the claims because it discloses all of the required limitations of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benny (US 2017/0182221 A1 pub date:6/28/2017; effectively filed:5/5/2014) as applied to claims 21-25 above, and further in view of Crapo (Biomaterials 2011 32(12):3233-3243).
Benny teaches the limitations of claim 22 as discussed above.  Benny does not teach the optional step of contacting the ECM with an acid protease in step (c).  However, at the time of effectively filing, Crapo teaches that collagenases (i.e. an acid protease) is commonly used is decellularization of tissues.  Further Crapo teaches that enzymes like collagenase can provide high specificity for removal of cell residue or undesirable ECM constituents (p. 4, section 3.2.1, paragraph 1).  	Thus, it would have been obvious to an artisan of ordinary skill at the time of effectively filing to include a collagenase treatment, as taught by Crapo, to the ECM of Benny to predictably arrive at the composition of claim 22.  An artisan would have a reasonable expectation of success because Crapo teaches that collagenase is a common enzyme used in ECM decellularization.  Further the artisan would be motivated to include a collagenase treatment because Crapo teaches that it  can provide high specificity for removal of cell residue or undesirable ECM constituents.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Benny in view of Crapo. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632